DETAILED ACTION
This Office action is in response to the amendment filed on 14 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
For one, Applicant argues (Remarks, p. 7) that Uenaka discloses only the single DC power source 1 (Fig. 10), and thus cannot disclose the newly-claimed “high-voltage power source” as well as the original “power source”. Preliminarily, it is noted that the claims recite no limitations on the high-voltage power source besides the rectifying circuit being “connected to” it, and that the original power source is lower in voltage than it. 
Additionally, Examiner respectfully submits that Uenaka teaches in, e.g., paragraph [0029], that the DC power source 1 may be formed by a rectifier which is connected to another, upstream power source in the form of an AC power source. Thus Uenaka only fails to disclose any relative voltage levels of the DC power source 1 (i.e., the DC output of the rectifier from [0029]) and any upstream power sources. Therefore, a rejection under 35 U.S.C. 103 has been made below in this Office action in order to show the obvious modification to Uenaka of using a higher voltage power source somewhere upstream of the rectifying circuit within the DC-DC converter 100.
Applicant also argues (Remarks, pp. 8-9) that “Uenaka also fails to teach, disclose, or suggest, at least, the features of "a third rectifying element including an anode connected to the positive electrode of the power source so that a direct electrical current flows" as recited in amended independent claim 1”. Examiner respectfully disagrees.
Uenaka explicitly teaches in paragraph [0034] that in a portion of the control cycle of the converter, there exists a current flow through “Current Path 1”, which is from the power source 1, through the condenser 14, and through the third rectifying diode 14. The current thus flowing is a direct current (i.e., having only a single polarity) as evidenced by the diode 11, which as understood in the art is a unidirectional element and only admits current to flow from its anode to its cathode. Further, the current path 1, as it is taught in [0034], does not include a reversal of direction through either the condenser 14 or the diode 11. It is understood in the art that a transient current of a single polarity (that is, a direct current) may flow through a capacitor.
Lastly, Examiner notes that the claims do not recite any limitation as to any origin or destination of this current, nor through which elements it does or does not flow – only that the third rectifying element is connected to the power source “so that [the] direct electrical current flows” without further specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uenaka et al. (US 2018/0183318; “Uenaka”) in view of Zhang et al. (US 2012/0051097; hereinafter “Zhang”).
Uenaka discloses a power supply device (Fig. 10; note that some functionality of the circuit is described in reference to earlier figures in Uenaka, where corresponding components are given the same reference numerals) comprising: a rectifying circuit (3, 8, 10-12, 14, 16, 22) connected to a high-voltage power source ([0029] and [0066]: the AC power source connected upstream from the circuit 100) comprising: a first terminal (between 3, 8, and 10); a second terminal (at anodes of 3 and 12); a third terminal (between 10, 22, and 4) disposed between the first terminal and the second terminal (note this is interpreted as “between” the first and second terminals in a similar sense as it is shown/described in Applicant’s disclosure – the third terminal is on the opposite end of the coil from the first terminal, and there are one or more elements in one or more circuit paths between the third terminal and the second terminal); a first rectifying element (3) connected to the first terminal and the second terminal (as shown; note that in general, “connected to” is interpreted as “connected, either directly or indirectly, to”); a coil (10) connected to the first terminal and the third terminal (as shown); a second rectifying element (12 or 16) connected to the third terminal (via 11 and 22) and the second terminal (as shown); a transistor (22) including a source, an emitter, a drain, and a collector (i.e., 22 is a MOSFET having a source and drain as shown), the source or the emitter being connected to the third terminal (as shown); a power source (1; i.e., the DC voltage as provided from an AC/DC rectifier as taught in [0029] and [0066])) including a positive electrode (1a) and a negative electrode (1b), the negative electrode being connected to the second terminal (as shown); and a third rectifying element (11) including an anode connected to the positive electrode of the power source (via 14) so that a direct electrical current flows ([0034]; it is noted that the diode 11 being a unidirectional element only permits current to flow in a single direction, or in other words a direct current) and a cathode connected to the drain or the collector of the transistor (as shown), the rectifying circuit being configured to cause a rectified current to flow from the second terminal toward the first terminal (e.g., see Fig. 2 and [0039]-[0040]).
Uenaka does not disclose that the power source is lower in voltage than the high-voltage power source. Whereas Zhang teaches a cascaded power converter topology (Fig. 1A, Fig. 2) in which an upstream, AC power source (202) has a higher voltage than a downstream power source having intermediate DC voltage (Vin) provided to a DC-DC point of load converter (see [0042] and [0048]: the AC source voltage may range as high as 265VAC whereas Vin may be regulated to 175VDC) in order to optimize the efficiency of the power delivery system as a whole ([0007], [0008]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power supply of Uenaka by stepping down the initial AC, high-voltage power source voltage such that the (DC) power source was of lower voltage level than the (AC) high-voltage power source as shown and taught by Zhang, in order to optimize the efficiency of the power delivery system as a whole.
In re claim 2, Uenaka discloses wherein the transistor further includes a gate (as shown) that, by being turned to ON during a period in which the rectified current flows to the rectifying circuit (see [0071]-[0073]: the transistor 22 is controlled to be turned on in a steady state fashion based on the level of output current of the power supply, including periods when the rectified current flows as indicated by [0072], which teaches that the circuit performs the same functions as described earlier in Uenaka when 22 is turned on), is configured to cause some of the rectified current of the rectifying circuit to flow to the third rectifying element (see [0038]: some rectified current flows through Path 3 including third rectifying element 11).
In re claims 3 and 4, Uenaka discloses a first capacitor (8) including a positive electrode (the capacitor is shown as non-polarized, thus either electrode could be considered positive depending, for example, on whether passive or active sign convention of electric power flow is chosen; in this case the electrode on the left-hand side of 8) connected to the drain or the collector of the transistor (i.e., the left-hand electrode of 8 is connected via 16 and 11 to the drain of 22), and a negative electrode (right-hand side electrode of 8) connected to the first terminal (as shown).
In re claims 5 and 6, Uenaka discloses a second capacitor (8; Examiner notes there is no first capacitor in claims 5 and 6) including a positive electrode and a negative electrode (See above explanation regarding electrode polarity of 8; the same sign convention is taken as explained above), the negative electrode being connected to the third terminal (through coil 10); and a fourth rectifying element (parallel/body diode of 22) including an anode connected to the positive electrode of the power source (via transistor 2), and a cathode connected to the positive electrode of the second capacitor (via 11 and 16).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for indicating allowable subject matter in the above claims may be found stated in the Office action mailed on 24 December 2021.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838